Citation Nr: 0326225	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-22 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENATION

Appellant represented by Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for PTSD, finding that the evidence did not demonstrate a 
verified in-service stressful event.  The veteran entered 
notice of disagreement with this decision in October 2000; 
the RO issued a statement of the case in November 2000; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in November 2000. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the RO has provided 
notice to the veteran in a June 2001 letter advising the 
veteran of the regulatory requirements to establish service 
connection for PTSD, requesting specific detailed stressor 
information from the veteran, requesting any private 
physician reports, and advising that VA would make efforts to 
obtain any medical records, employment records, or records 
from Federal agencies that the veteran identified, and would 
assist by providing a medical examination or medical opinion 
if that was necessary to decide the claim.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that the veteran 
has done so. 

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed in-service stressor(s) actually occurred, or 
a medical opinion linking the stressor(s) with his current 
symptomatology.  Specifically, the veteran claims that his 
unit was exposed to mortar and rocket fire and attacks; he 
saw dead bodies (Americans, enemies, children); he saw his 
friends or buddies killed and stripped before being sent 
home; his unit participated in combat action, including that 
he told his company to fire weapons at the enemy, which 
resulted in many of their deaths; and he directed his company 
where to drop bombs on the enemy.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors, including unit histories of the veteran's units in 
Vietnam.  The RO should attempt to develop the veteran's 
reported in-service stressors through the USASCRUR.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (if VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressors, and 
official service records or other credible supporting 
evidence must corroborate stressors).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by RO adjudicators.  
If the RO concludes that the record establishes the existence 
of such stressor(s), only then should the case be referred 
for a VA psychiatric or PTSD examination for the purpose of 
determining the sufficiency of the stressor(s), and whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.  In referring such case for a VA 
examination, the RO should specify to the examiner precisely 
which stressor(s) have been accepted as established by the 
record, and the medical examiner must be instructed that only 
those events may be considered in determining whether a 
stressor(s) to which the veteran was exposed during service 
was of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the RO determines 
that the record does not establish the existence of alleged 
stressors, a VA psychiatric examination to determine whether 
PTSD due to service is present is pointless.  Likewise, if 
the VA examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
RO has accepted, the VA examination would be inadequate for 
rating purposes.

In an unsigned statement dated in June 2003, it was pointed 
out that the veteran (referred to in the third person) was no 
longer represented by Kenneth Carpenter, Attorney.  Before 
the veteran's power of attorney is considered revoked, he and 
his attorney should be contacted by the RO for verification 
of the veteran's wishes in this regard.  If he wishes to 
revoke his power of attorney with Kenneth Carpenter, he 
should be provided information regarding appointment of 
representation by a service organization or individual.

This case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran, with a copy 
of the letter sent to Kenneth Carpenter, Attorney, 
and ask the veteran to submit a signed, dated 
statement revoking the power of attorney in favor 
of Kenneth Carpenter if this is the veteran's 
desire.  He should be advised that the unsigned 
statement dated in June 2003, if, in fact, it was 
written by him, is insufficient to do so.  In the 
event that he revokes his power of attorney in 
favor of Kenneth Carpenter, the veteran should be 
provided information regarding appointment of 
representation by a service organization or 
individual.

2.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claim for service 
connection for PTSD, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

3.  Thereafter, the RO should contact USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3097, furnish them a copy of the veteran's 
service personnel records and claimed in-service 
stressors, as well as specific information about 
his military service, the organizations in which he 
served in Vietnam, and his duties therein, and 
request them to verify for the record the 
abovementioned incidents the veteran has claimed to 
be Vietnam combat stressors.  All documents and 
responses from USASCRUR should be associated with 
the claims folder.

4.  After a response has been received from 
USASCRUR, the RO should furnish the veteran a copy 
of the response and afford him an opportunity to 
respond thereto, to include submission of 
additional evidence and argument.  All responses 
should be associated with the claims folder.

5.  Thereafter, the RO should make a determination 
on the question of whether the veteran engaged in 
combat with the enemy in Vietnam.  If the RO 
determines that the veteran did engage in combat, 
and that any claimed stressor is related to such 
combat, the veteran's lay testimony and evidence 
regarding any claimed stressor must be accepted as 
conclusive as to its occurrence, and adjudication 
of the claim for service connection for PTSD should 
then be undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).

If the RO determines that the veteran did not 
engage in combat with the enemy, or that the 
claimed stressors were not related thereto, the RO 
should then review the evidence and make a specific 
determination, based upon the complete record, as 
to whether the veteran experienced any alleged 
stressor, and whether the evidence is sufficient to 
establish the occurrence of such stressor(s).  If, 
and only if, the RO determines that the record 
establishes the existence of a stressor, any such 
stressor should be specified for the record.

6.  Following the completion of the foregoing, and 
if a stressor is verified, the RO should schedule 
the veteran for a VA psychiatric or PTSD 
examination to determine whether any diagnosed PTSD 
is related to his military service.  After a review 
of all pertinent evidence and evaluation of the 
veteran, the VA psychiatric examiner should 
determine whether the veteran currently suffers 
from PTSD as a result of his military experiences 
in Vietnam.  The claims folder, to include any 
additional evidence received in connection with the 
above development, and a copy of this Remand Order 
must be made available to and reviewed by the 
examiner prior to the examination, and the examiner 
should indicate in writing that he/she has reviewed 
the relevant documents that pertain to this case.  
The psychiatric examiner should comment as to 
whether a current diagnosis of PTSD is linked to a 
specific corroborated stressor event the veteran 
experienced in Vietnam, pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  
In determining whether or not the veteran has PTSD 
due to an in-service stressor, only the verified 
history detailed in the reports provided by 
USASCRUR and/or the RO may be relied upon.  If PTSD 
is diagnosed, the clinical findings and other 
factors to support the diagnosis should be set 
forth, to specifically include the etiology of the 
PTSD and a recitation of the stressor(s) relied 
upon to support the diagnosis.

7.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the issue of entitlement to service 
connection for PTSD.  If any benefit sought on 
appeal for which a notice of disagreement has been 
filed remains denied, the appellant and any 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


